— Supplemental judgment of divorce, Supreme Court, New York County (Walter M. Schackman, J.), entered August 4, 1988, which apportioned certain liabilities between the parties, unanimously affirmed, without costs.
The court required the wife to pay 40% of the total debt incurred by the husband on his line of credit which moneys *337were used to cover the wife’s and the family’s expenses, 50% of the amount owed to the attorney in a prior dispossess proceeding, and 50% of the loan guaranteed by the husband to the wife’s father. The court has discretion and flexibility to determine the most appropriate date for valuation of assets (Wegman v Wegman, 123 AD2d 220) and liabilities (Ducharme v Ducharme, 145 AD2d 737). The court may allocate liability for debts incurred for marital benefit in the same manner as to achieve an equitable distribution comparable to that of assets. (Grunfeld v Grunfeld, 123 AD2d 64.) The determination of the court herein was proper and appropriate. Concur— Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.